Title: Edmund M. Blunt to Thomas Jefferson, 21 October 1811
From: Blunt, Edmund M.
To: Jefferson, Thomas


          
                  Sir, 
                  New-York. 
                     Oct. 21, 1811
          
		  
		  Permit me respectfully to beg your acceptance of Nautical Almanac for 1813—
		  If consistent with rule of propriety may I beg your influence with Secretary of the Navy for his order for my Edition, to be used by the Officers—
			  
		  Mr Garnetts Edition for 1813, contains no less than 45 errors, all of may I have pointed out.
          With respect your obt. se 
                     hum sert
                  Edm M Blunt
        